 TAFT BROADCASTING CO.WE WILL NOT in any other manner restrain orcoerce employees in the right to self-organization, toform labor organizations,tobargain collectivelythrough representatives of their own. choosing and toengage in concerted activities for the purpose ofcollectivebargainingorothermutual aid orprotection, or to refrain from any and all suchactivities except to the extent that such rights may beaffected by an agreement requiring membership in alabor organization,as a condition of employment asauthorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Actof 1959.WE WILL makeClayton I.Hart and Al Fast wholefor any loss of earnings either may have suffered byreason of our denial of membership to them.All artists,engaged as employees,are free to become orremain, or to refrain from becoming or remaining,members of AmericanGuild of VarietyArtists,AFL-CIO,except to the extent this right may be affected by anagreement,where lawful,requiring membership in a labororganization as a condition of employment,as authorizedby Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.AMERICANGUILD OFVARIETY ARITISTS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerningthis noticeor compliance with its provisions, they maycommunicatedirectlywith the Board'sRegionalOffice,Room 706Federal OfficeBuilding,500 Zack Street, Tampa, Florida33602, Telephone 228-7711.Taft Broadcasting Co., WDAF AM-FM TV andAmerican Federation of Television andRadio Artists,AFL-CIO,Kansas City Local.Case 17-CA-2800.March 20,1967DECISION AND ORDEROn July 13, 1966, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengagingin certain unfair labor practices within themeaningof the National Labor Relations Act, asamended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel and theRespondent filed exceptions to the Trial Examiner'sThe Respondent has requestedoral argument.As the record,the Trial Examiner's Decision, and the exceptions and briefs475Decision togetherwith supporting briefs. TheRespondent also filed an answering brief.'The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at thehearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthecase,andherebyadopts the findings,conclusions, and recommendations of the TrialExaminer only to the extent consistent with thisDecision and Order.The Respondent excepts to the Trial Examiner'sconclusionthat it violated Section 8(a)(5) and (1) ofthe Act by unilaterally changing existing terms andconditions of employment while negotiating with theCharging Party, hereinafter called the Union, for anew collective-bargaining agreement. In reachingthis conclusion, the Trial Examiner found that theparties had not bargained to an impasse on theissues encompassed by the Respondent's changes.The record shows the following facts:On April 1, 1964, Respondent, Taft BroadcastingCo., acquired ownership of WDAF AM-FM TV andassumed its predecessor's collective-bargainingagreementwith the Union. In May 1965, theRespondent sent the Union a notice of termination ofthe aforementioned agreement effective October 1,1965, and requestedbargainingfor a new contract.Pursuant to this request the parties met for the firsttime on June 4, 1965. Neither side had proposalsready. At their second meeting, which was held onJune 24, the Respondent furnished the Union itsproposal for a new contract. Apparently, thisproposal, which was discussed at the third meetingof the parties on August 24, represented asubstantial departure from the agreement then ineffect.TheCompanywantedcompleteinterchangeabilitywith respect to categories ofemployees and between broadcasting media withoutthe limitations imposed by the existing agreement.The Company also stated that it wanted no limitationon the amount of prerecording of broadcast material.Under the old agreement prerecording was limited tonot more than 5 hours per medium (AM, FM, TV) perbroadcast day.The parties next met on September 9, 1965. Atthat time the Union furnished the Company itsproposalforanew agreement which was,essentially, a carryover of the old contract withincreases in wage rates and fringe benefits and withcertain deletions in the duties of artists. The partiesmet three more times during September. Someagreement was reached on disputed issues (e.g.,preparation time, outside employment) where nochange in the contract was involved. However, therewas no agreement on or discussion of those terms ofthe Company's proposal dealing with interchangeadequately set forth the issues and positions of the Respondent,its request is hereby denied.163 NLRB No. 55 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween categories and between media, or ofprerecording without limitation. On September 30,the parties extended the current contract by anagreement which provided for a 15-day terminationnotice.From thattimethrough October 22 the partiesheld six more bargaining sessions without reachingagreement on the major issues which separatedthem. They did agree to continue the existing policyofpermittinggeneralmanagers and programdirectors to broadcast station editorials. However,with respect to the Company's proposal concerninginterchange between categories, discussions werefruitless. Further, the Respondent advised the Unionthat it considered "director-coordinators" to beencompassed within its proposal for employeeinterchangebetween categories.The status ofnegotiations at this stage was summed up by theUnion's executive secretary and chief negotiator inhisOctober 26 report to employees: "Followingthese 13 bargainingsessionsI can only report to youthatnoprogress has been made. On the contrary inmanyareaswe are further apart now than when thenegotiations started." And again on November 5:"... we have held two more bargaining sessions andstillwe have no progress." The Union, in thiscommunication, called for a strike vote. Apparently,the only agreement reached in this period concernedthe union-shop provision.The parties conducted bargaining sessions 14through 20 in the period November 3 through 19,1965. Some progress was made when the Companyagreed to longer rests between workweeks inaccordance with the union proposal and also agreedtowithdraw its proposed changes in meal periods.However,theCompanymaintainedinitsdiscussions that it would not accept restrictions onthe assignment of employees, including director-coordinators, within categories even after the Unionmodified its position to permit more latitude toannouncersdoingnewscasts.Further,theRespondent rejected the Union's demand that it takecertain staff employees off the air after the Board, ina unitclarification proceeding, had found them to besupervisors and therefore excluded them from thecontractualunit.2At this stage in negotiations, onNovember 19, 1965, the Union gave the Respondentnotice of its intention to terminate the contractextensionagreement.At the 21st meeting of the parties, which was heldonNovember 23 with a Federal mediator inattendance, the Respondent agreed to the Union'sproposalregardingan increaseinminimumovertime. The parties also agreed to return to theterminationprovision in the old contract. Theyagreed further that futuremeetingswould be held atthe office of the Federal Mediation and ConciliationService.Bargainingcontinued on November 24 atwhich time the Company furnished the Union a newproposal entitled "INTERCHANGE BETWEENCATEGORIES," which included, among otherthings, the following provisions:Any artist covered by this Agreement mayperform in any category in or out of thisAgreementuponpaymentonlyoftheappropriate in-shiftfeeprovidedby thisAgreement, if any, not to exceed hours per weekper artist.Staff Directors and Coordinators:(Old contractprovision carried over, with certain deletions,including the following deletion: "A ProducerDirector shall be assigned to every live 'on-camera' program in addition to a coordinator.")The session ended, however, when the Unionrefused to continue negotiating because of thepresence of a company stenographer.At the 23d meeting, which was held onNovember 29, agreement was reached on only oneissue when the Company dropped its demand for aprovision concerning discharge without cause. Atthismeeting the Company furnished the Union a"summary of positions" which reviewed, amongother things, the progress of the parties on thefollowingissues:Interchange between media:Union rejects theCompany's proposal for dropping time andnumber restrictions;Pre-recording:Union rejects the Company'sproposal to drop restrictions. In its summationthe Company stated that it would be willing toconsider time limits on AM and TV but not onFM;Supervisors:Union rejects the Company'sproposal to continue the broadcasting duties ofcertain employees after these employees wereexcluded from the unit by the Board in theaforementionedUC proceeding, with theexceptionofcertaineditorialbroadcastsmentioned above;Wages:The Company noted the Union'sproposal for increases in the weekly base salaryranging from $5.50 to $7.50.At this meeting, according to the testimony ofRobert Wormington, a negotiator for the Company,theUnion'schiefnegotiatorexpresseddissatisfaction with the state of negotiations as theythen existed,statingthat the Company's proposalwith respect to interchange between categories wasno more acceptable than the one offered at thebeginning of negotiations. Further discussion of thatissue was dropped. The Company made its firstmoney proposal, offering to grant employees covered2TaftBroadcastingCompany,Case17-UC-3 (RegionalDirector's Decision dated October 13, 1965) TAFT BROADCASTING CO.by the contract a $7 across-the-board increase inweekly base pay retroactive to October 1, 1965, withan additional $7 increase on the anniversary date ofthe contract,assumingit to be for a 2-year term. TheUnion stated that it would accept the Respondent'soffer if thelatter would also agree to a continuationof the old agreement. The Company rejected thiscounterproposal. At this point the parties were splitup by the Federal mediators. On November 30 thepartiesmet in separate session, but no bargainingtook place.On the following day, the Union issued a thirdcommunication to employees advising them of theissues still in dispute after 24 bargaining sessions.The Union stated that 99 percent of the issues stilloutstanding "stem from Company demands forregressive changes in the current contract." Withrespect to the Company's proposal to combine theuseofprerecordingwith the elimination ofcategories and its proposal to continue broadcastingby employees removed from the bargaining unit, theUnion stated that "such anti-union weapons we cannot place inthe hands of the Company."At approximately the same time the Unionestablished a mobile office in the immediate vicinityof the Respondent's radio station and orders wereplaced for picket signs. The signs were painted onDecember 1, 2, or 3, 1965.On December 3 the parties met in separatesession.On that date, the Company informed theUnion that it would put certain changes into effectthe next day. David Schnabel, the union spokesman,asked the Respondent's attorney "if it was theCompany's position that we had bargained to animpasse on all items."The attorney replied "notnecessarily" or as he himself subsequently testified"not necessarily on each and every issue but on thecontract." Thereafter the parties went into jointsession and, among other things, discussed theprerecordingissue.The Union offered the Companyunlimited prerecording on FM if the Company wouldaccept an absolute prohibition against prerecordingof AM and TV. The Company rejected this offernoting that as it broadcasts independently on FMonly 8 or 9 hours per day the total amount ofprerecording offered by the Union would be lessthan that permitted under the old contract.The parties met again the next day, December 4,atwhichtimethe Company furnished the Union alistof changes it planned to put into effect at5 o'clock that afternoon.3 The issues encompassedby the announced changes, however, were notdiscussed at this meeting, although the parties didagree to a subsequent bargaining session. At thehearing, John McClay, executive vice president ofTaft, and chief negotiator for the Respondent at thetime the above changes were announced, testified9A copy of the Respondent's notice announcing these changesis attached marked "Appendix" to this Decision and Order4The Respondent excepts to the Trial Examiner's ruling477that the imposition of these changes was consideredby the Company to be the most appropriate means ofbreaking the deadlockinnegotiationswhich itbelievedhadoccurred.Othercompanyrepresentatives testified variously that the Companyinstituted the aforementioned changes in order to getsome of the relief it had been seeking innegotiations, that there was no intent to bypass theUnion in an appeal directly to employees, and that,by December 3, the Company had everything outthat it knew to put out "at that point."The parties met four times between December 6and 10, 1965. In this period some agreement wasreached on issues unrelated to the changesannounced by the Respondent. They included apension plan provision, an increase in the rate forcontract artists, and a continuation of the oldcontract provision with respect to vacations. TheCompany rejected, however, proposals made by theUnion concerning the duties of newscasters andannouncers.At the meeting of December 10 theCompany furnished the Union its "final" position onthe major issues still in dispute. Its position did notvary from that taken in the earlier bargainingsessions except that it stated its willingness toaccept a 70-hour prerecording limitation on AM andTV provided no limitation was placed on FM, and italso offered some modification of its earlier proposalregarding the duties of announcers and newscastersand, as the Respondent's announced changes had bythat time been put into effect, the Union gave 24-hourstrikenotice.ThestrikebeganonDecember 12. More than 10 meetings between theparties occurred between that date and the date ofhearing herein without the parties coming to anagreement on the major issues outstanding. Acontract was negotiated, however, and the strike wasterminated subsequent to the hearing but prior tothe date of the Trial Examiner's Decision.4The Trial Examiner found that the parties had notreached an impasse on the prerecording issue at thetime the Respondent announced the changesdiscussed herein, as evidenced by its subsequentoffer to accept the 70-hour limitation on AM and TVwhich was not made until after the unilateralchanges were announced. He also found that animpasse had not occurred on the question regardingsigned duties (elimination of the double manningrequirement of the old contract), of director-coordinators, or for that matter on the question oftheir inclusion in the unit. He did find that theparties had reached an impasse in negotiationsconcerning the interchange of employees betweencategories and between media.The Trial Examiner held, however, that thechanges imposed by the Company should be viewedasasingleinterlocking issue:"whether thedenying its motion to reopen the record for receipt of evidencerelating to the strike settlementWe hereby adopt the ruling madeby the Trial Examiner for the reasons set forth in his Decision 478DECISIONS OF NATIONALEmployer in exchange for the $7 across-the-boardwage increases should be permitted the freedom toassign itsartistic personnel without regard to thecategories and media which had theretofore existedand without paying the additional fee required underthe terms of the preexisting contract, and thefreedom to prerecord additional material." On thisissue the Trial Examiner found no impasse. Further,he found that, at least insofar as prerecording isconcerned, the unilateral changes first announcedon December 4 and subsequently implemented donot meet the requirement that they be no greaterthan those previously proposed to the Union. Wedisagree with these ultimate findings of the TrialExaminer.An employer violates his duty to bargain if, whennegotiations are sought or are in progress, heunilaterally institutes changesin existingterms andconditions of employment.5 On the other hand, afterbargaining to an impasse, that is, after good-faithnegotiationshave exhausted the prospects ofconcludingan agreement,an employer does notviolate the Act by makingunilateralchanges that arereasonably comprehended within his pre-impasseproposals.6Whether abargaining impasse existsis a matter ofjudgment. The bargaining history, the good faith ofthepartiesinnegotiations,the length of thenegotiations, the importance of theissue or issues astowhichthereisdisagreement,thecontemporaneous understanding of the parties as tothe state of negotiations are all relevant factors to beconsidered in deciding whether animpasse inbargaining existed.Applying the foregoing standards to the instantcase, we believe that the parties here reached animpasse innegotiations.As found by the TrialExaminer, thereis noevidence that the Respondentengaged in bad-faith bargaining. The Respondentwanted certain changes in working conditions whichwould give it greater flexibility in the assignment ofitspersonnel. As viewed by the Union, this meantserious loss to its members. Both parties took strongpositions. Both parties bargained in good faith with asincere desire to reach agreement. However, aftermore than 23 bargainingsessions,progresswasimperceptible on the criticalissuesand eachbelieved that, as to some of thoseissues,they werefurtherapartthanwhen they had begunnegotiations.Viewed in this light and from thevantage point of the parties on December 4, whentheRespondent announced the changes hereinvolved,we are unable to conclude that acontinuation of bargainingsessionswould haveculminatedin a bargainingagreement. Of course itis true that, by December 4, other issues had beenresolved by the parties. But, in this respect, animpasse is no less an impassebecause the partieswere closer to agreement than previously, and adeadlock is still a deadlock whether produced by oneLABOR RELATIONS BOARDoranumber of significant and unresolveddifferences in positions.In these circumstances we find that an impasse incontractnegotiationshad occurred when, onDecember 4, 1965, the Respondent announced thechanges here in question. We find further that thesechanges were reasonably comprehended within theRespondent's proposals which preceded impasse.We hold, therefore, that the Respondent, havingtaken the unilateral action discussed above, did notthereby violate Section 8(a)(5) and (1) of the Act.Accordingly, we shall dismiss the complaint herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board hereby orders that the complaintagainst the Respondent,TaftBroadcasting Co.,WDAF AM-FM TV,Kansas City,Missouri,be, andit hereby is, dismissed.'N L R B v Benne Katz,etc,d/b/aWilliamsburg SteelProductsCo,369 U S 7366N L R B.v Intracoastal Terminal,Inc , etal,286 F 2d 954(C A 5)APPENDIXNOTICE TO ALL ANNOUNCERS, NEWSMEN,DIRECTOR-COORDINATORS AND FLOOR MANAGERSEffective immediately the following changes inoperating procedures and compensation will takeplace:1.Wages for all employees within the bargainingunit represented by AFTRA will be increased by$7.00 per week.2.Announcers may be required to interchangebetween media without limitation on a number oftimes per day or the period between appearances.3.Use of prerecording may be increased to amaximum of 70 hours per week per medium on AMand TV and without limit on FM.4.The Company proposal with respect to changesin the duties section of the contract will be in effectwith the following specific changes to be institutedimmediately:a.Announcers may be required to do news,weather and sports in shift for the applicable in-shift fee.b.Newsmen may be required to do sports inshift for the applicable in-shift fee.c.Theassignmentoftwodirector-coordinators to live programs will be at theCompany's discretion, as will be the assignmentof a director-coordinator to station breaks.d.Other services may be required out-of-category, but in shift, up to ten hours per artistper week.Dated, December 4,1965. TAFT BROADCASTING CO.'T'RIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: Upon a charge filedDecember 2, 1965, amended December 15, 1965, andagainon January 31, 1966, a complaint was issued onFebruary 2, 1966, on behalf of the General Counsel by theRegional Director of Region 17. The complaint alleges thatTaft Broadcasting Co., WDAF, AM-FM TV, hereinaftercalled the Respondent or the Employer, had engaged inunfair labor practices within the meaning of Section 8(a)(1)and (5) of the National Labor Relations Act, as amended.Respondent filedan answerdenying that it had engaged inthe unfair labor practices alleged. I helda hearing inKansas City, Missouri, on April 5, 6, and 7, 1966. Allparties were present and were afforded a full opportunityto be heard. Oral argument was waived and briefs werefiled by the General Counsel and Respondent.'Respondent, after the hearing, filed a motion to reopenthe record to receive a copy of a purported strikesettlement agreementand contract, and copies of allegedresignationsof five members of the unit. General Counselfiled a response thereto joining in themotionand movingfurther that oral testimony be taken regarding the effect ofthe documents, and themannerinwhich they wereobtained. I issued an Order giving each party anopportunity to submit argument and authority in supportof theirmotions. In response thereto both partiessubmitted argument which I have duly considered.Respondent contends that the evidence is relevant if Ifind the unfair labor practice was committed as alleged,and that the strikeis orwas an unfair labor practice strike,and furtherit isrelevantin framingan order, in relation toan order of reinstatement of the unfair labor practicestrikers,General Counsel appears to contend that theevidence offered, and further oral testimonyrelatingthereto, is relevant to a determination of the employer'sgood faith\n institutingthe unilateral changes and to adetermination of the strikers'status.The complaint herein is very narrowly drawn; there isno allegationofgeneralbad faith on the part ofRespondent, nor of a failure to reinstate unfair laborpractice strikers upon demand. There is no allegation of an8(a)(3) violation in regard to the purportedresignations,although the General Counsel, by his responses to themotionappears to cast doubt on themanner inwhich theywere secured. No motion to amend the complaint has todate been filed, nor, to my knowledge, has a newcomplaint issued with regard to these items. Under thepleadingsas they exist, and in view of my disposition of theissueswith which I am faced by the complaint, hereinafterset forth, the motions are denied. SeeWaukesha Sales &Service, Inc., 137NLRB 460, 461.Upon consideration of the entire record including thebriefs and upon my observation of the demeanor of thewitnesses appearing before me, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent,aDelaware corporation,engaged incommercial radio and television broadcasting withfacilities in various States of the Union, including thefacilitiesherein involved at KansasCity,Missouri,'After the hearing counsel for the Respondent and for theGeneral Counsel filed a motion and stipulation to correct the479operating under call letters,WDAF, AM-FM and TV,during the past calendar year,derived a gross income inexcess of$100,000 from sales of its services of which inexcess of$50,000 was receivedfromcustomers locatedoutside the State of Missouri.During the same period, theemployer purchased interstate news service valued inexcess of$10,000 and broadcast materials and rental filmsvalued in excessof $5,000from points outside the State ofMissouri for use at its KansasCity facility.Respondent is now and at all times material herein hasbeen an employer engaged in commerce within themeaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is admitted,and I find, that American Federation ofTelevision and Radio Artists,AFL-CIO,Kansas CityLocal,herein called the Union,is and at all times relevanthereto, has been a labor organization within the meaningof Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The IssuesThree issues are raised by the pleadings: (1) whethersince on or about December 3 and 4, 1965, Respondentfailed to bargain in good faith with the Union in anappropriate unit for purposes of collective bargaining byunilaterally changing existing wage rates, hours, and otherterms and conditions of employment; (2) whether the unitisappropriate;and (3) whether the strike whichcommenced immediately after the announcement of theunilateral changes is an unfair labor practice strike.B. BackgroundOn or aboutApril 1,1964, Respondent purchased fromTranscontinentTelevisionCorporationthethreebroadcasting stations involved,WDAF AM-FM and TV,assuming the then existing contract between the Unidnand Transcontinent Television Corporation.The contractby its terms covers the unit of all radio and televisionannouncers, newscasters,sportscasters,floor managers,director-coordinators,and other talent or artists,excludingnews director, assistant news director,farm director,production manager, and other employees and supervisorsas defined in the Act.Thisis the unit alleged by theGeneral Counsel to be appropriate for purposes ofcollective bargaining.On May 20, 1965, Respondent,by a letter signed by thegeneral managers of the television station and the radiostations and addressed to the Union,served notice ofterminationoftheexistingcollective-bargainingagreement effectiveOctober1, 1965, and expressed theRespondent's desire to commence negotiations by June 1,1965.After apreliminary meeting on June 4, the Respondentsubmitted to the Union on June 24 its proposal for a newcontract which provided for a number of changes andparticularly for a unit change excluding the director-coordinators.Thereafter,on July 26,1965, Respondent filed with theRegionalOfficein KansasCity aunit clarification petition(Case17-UC-3), in which the Respondent proposed a unittranscript in variousrespects.It appearingproper,the motion isgranted and the record is corrected as prayed. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDincluding radio and television announcers,newscasters,sportscasters,and floor managersemployed bythe threestations,and excluded all other employees including thenewsdirector,assistantnews director,productionmanager,and television director-coordinators,and anyother supervisors as definedby the Act.No bargaining took place between June 24 andAugust 24,1965. On the latter date the parties met and theUnion commenced asking questions from a prepared list of38 pages concerning the Employer's proposal.After goingthrough some 28 pagesof theprepared questions, theEmployer declined to continue the discussion claimingthat the Union was not engaging in collective bargaininginasmuch as it was not agreeing or disagreeing with any ofthe Employer's proposals.The Union through Schnabel,who represented the Union at all stages of thenegotiations,asserted that the Company's proposal was sodifferent from the preceding contract that it was necessaryfor the Union to have answers to its questions before itcould intelligently negotiate.The Employercaucused andits representatives left the meeting.During the discussion in the above meeting, in referenceto articleVI of theCompany'sproposal on sick leave,which simply stated that the Company agrees to grant sickleave in accordance with the then current policy of theCompany,the Union requested that it be furnished with astatement of the then current policy of the Company, aswell as a statement of the policy of the predecessorcompany. This latter resulted from the fact that in theexpiring contract the sick leave clause provided for sickleave in accordance with the policy existing at the time.Additionally,Respondent's proposal as to pension andwelfare provided that in lieu of all other company profit-sharing, pension, or welfare plans the Company willcontribute to the AFTRA pension and welfare funds, etc.The Union requested that it be furnisheda copy ofRespondent's profit-sharing,pension,or welfare plans, sothat it could negotiate whether to seek one or the other orboth.Respondent'sproposalwas silent as to director-coordinatorsand contained no monetary provisionsRespondent at the hearing stated that this was deliberate,because of its position that director-coordinators do notbelong in the unit and also because the Taft Company'snegotiations strategy entailed making no offer on monetaryitems until late in the negotiations so that the Employercould assess the value of the contract as it shaped up.After the August 24 meeting,the parties continued tomeet and negotiate on various dates, 9 times inSeptember,7 times in October, and 11 times in November.In the meantime,on October 13, 1965,the RegionalDirector issued his decision and clarification of thebargaining unit pursuant to the petition in Case1'-UC-3,excluding the news director,farm director,and productionmanager from the bargaining unit and including thedirector-coordinators.Respondent file,[ a request to theBoard for review of the Regional Director's decision whichwas, on December 8, 1965,denied by the Board on theground that it raised no substantial issues warrantingreview.On September 30, 1965, because the contract expired atmidnight of that day, the parties agreed to extend thecontract indefinitely subject to termination on 15-daynotice. Thereafter, on November 19 the Union notified theRespondent that it would terminate the contract effectiveDecember 4On December 3 Respondent notified the Union that itwould institute certain unilateral changes effective at5 p.m., December 4, and asked the Union if it wasplanning to strike at that time. The parties met again onDecember 4 and discussed Respondent's decision tochangeworking conditions unilaterally.They alsodiscussedsome contract issues without reachingsubstantial agreement. At 4 p m. on December 4 or shortlythereaftei,Respondent'snegotiatingrepresentative,McClay, telephoned the stations diiecting that a notice beposted detailing the unilateial changes.The parties met again on December 6, 7, 9, and 10 OnDecember 9, the Employer posted a notice of additionalassignmentsmade pursuant to the changed workingconditions of which it had given notice to the Union onDecember 3 and 4. The Union met and resolved to strike inview of Respondent's unilateral changes in workingconditions.On December 10, the Union gave 24-hournotice that the strike would commence.Based upon their contention that the unilateral changeswere unlawful and constituted a refusal to bargain, theUnion and the General Counsel contend that the strikewhich resulted therefrom is an unfair labor practice strike.Since the strike commenced the parties have continuedtomeet and negotiate with each other and the strikecontinued in existence at the time of the hearing.C. TheUnit IssueThe Employer contends that the Regional Director erredinhisdecision in the unit clarification proceeding byincluding the diiector-coordinatorswithin the unit.Respondent attempted to introduce no new or previouslyunavilable evidence but rests on the record before theRegional Director in the UC case.Section 102.67(f) of the Board Rules and Regulations,Series 8, as amended, provides that the denial by theBoard of a request for review of a Regional Director'sdecision in a representation proceeding shall constitute anaffirmance of the Regional Director's action and shallpreclude relitigating any issues therein raised in anyrelated subsequent unfair labor practice proceeding.Section 102.63(b) provides that all hearing and posthearingprocedure relating to a unit clarification proceeding shallbe in conformance with Section 102 68, wheneverapplicable,with certain exceptions not here relevant.Therefore, in consideration of 102 67(f) and in accordancewith the Regional Director's decision I find that director-coordinators are properly part of the unit and that the unitisappropriate for purposes of collective bargaining. Theunit is:All radio and television announcers, newscasters,sportscasters, floor managers, director-coordinators,and other talent or artists, excluding news director,assistant news direct( ., farm director, productionmanager, and all other employees and supervisors asdefined in the Act.D The Unilateral ChangesThe expired contract broke down the unit initiallybetween radio and television, then, within the media, onthebasisofannouncers, sportscasters, newscasters,director-coordinator,floormanagers, and freelanceartists.These breakdowns generally aie referred to ascategorieswithin the old contract. The old contractcontained provisions for special fees to an employee who TAFT BROADCASTING CO.481worked out of his category or out of his shift. In addition,the preceding contract provided for the assignment ofadditionaldirector-coordinatorsundercertaincircumstances and provided for a limitation in the amountof prerecording on each of the media to 5 hours air timedaily.By its proposed contract Respondent proposedunlimitedprerecording in allmedia, and unlimitedinterchange between categories and media, making itpossible to use talent either on television or radio or to usethem in any capacity without the payment of additionalfees. Respondent proposed also to eliminate the additionaldirector-coordinatorsnecessitatedbythe"doublemanning" requirement of the old contract and to eliminateexpenditures for straight time and overtime required bythe necessity of limiting prerecording on each of themedia. In return for the benefits to Respondent,Respondent offered a wage increase across-the-board of $7in base pay, for each of 2 years.While there are numerous points of difference betweenthe negotiating parties which were explored during thecourse of their many meetings, it is the elimination of thecost items described above that formed the main bone ofcontention.It is clear that the imposition of the changes suggestedby the Employer could result to the employees insubstantialmonetary losses although this would be tosome extent compensated by a reduction in working timeand by the increase in base pay. Thus, the first changeeffectuated resultedin anannouncer presenting a sportsinsert ina television newscast from which under the oldcontract he would have been paid $20 but under theEmployer's unilateral change he was to receive $2.The second effected change resulted in the loss to anemployee of overtime which he computed, withoutcontradiction, amounted to some $30.The law with respect to unilateral changes, in thecontext of existing negotiations, has been carefullyexplored by the Board and by the courts. Generallyspeaking, against a background of bad-faith bargaining,nothingwould justify an employer in effectuatingunilateral changes in wages, hours, or working conditionsat a time when a duty exists to bargain with a unionconcerning those subjects.Unilateralactionby anemployerwithout prior discussion with the Unionamountsto a refusal to negotiate even in the absence of a finding ofoverall subjective bad faith on the part of the employer.(N.L.R.B. v. Katz, etc.,369 U.S. 736.) On the other hand,where the parties have engaged in bona fide negotiationsbut an impasse is reached, the employer may affectunilateralchanges or makeunilateraloffers to the extentof its best offer to the union, so long as no greaterinducement is offered to the workers than was offered tothe union and there is notice to and consultation with theunion.(N.L.R.B. v. U.S. Sonics Corp.,312 F.2d 610, 615(C.A. 1).)In theinstantcaseRespondent contends that animpasse was reached on each of the subjects in collectivebargaining,upon which unilateral changes were made, andthat the changes made, and the actions taken as a resultthereof were precisely those changes embodied in theEmployer's lastproposal,which was rejected by theUnion.Thus, on the cases, it would appear that threedeterminations must be made prior to a considerationwhether the unilateral changes herein involved wereunlawful: first, that the context of bargaining must be oneof good faith; second, that the parties must have reachedan impasse in negotiation; and third, that the changesinstituted shall have been no greater than those previouslysubmitted to the Union.Good FaithTheGeneralCounselappears to contend thatRespondent had established a pattern of bad-faithbargaining. His contention is not alleged in the complaintbut was stated during the course of argument at thecommencement of the hearing. (The contention was notmade in so many words. However, General Counsel citedas a factor to the violation an alleged delay by theEmployer in supplying certain information to the Union,citingBonham Co-ton Mills, Inc.,121NLRB 1235, inwhich case the Board found a violation of Section 8(a)(5) inthat Respondent therein did not bargain in good faith, butmerely entered into sterile discussions with the Union. I donot find that the delay was unreasonable.)Ihave carefully reviewed the evidence, and I cannotconclude that there is any showing that, prior to theunilateral imposition of the changes in working conditions,Respondent bargained in bad faith.It istrue that thenegotiations continued over a long period of time. Thismay very well have resulted from the fact that Respondentwas seeking major changes in the contract apparently inthe hope of bringing it more nearly in line with thecontracts, wages, and working conditions of Respondent'semployees in its other broadcasting facilities, in otherparts of the country. The Union was stubbornly resistingthese changes obviously in part because they would haveresulted in less take-home pay to its members, diminutionof the unit because fewer employees would be needed withincreased prerecording and interchange and in partprobably because the negotiations with this Employer andothermajor employers in the Kansas City area set apattern for contracts with the other employers whoseemployees are represented by this Union. It is clear fromthe record that the parties met frequently and withoutuntoward delay attributable to the Respondent and thatthey bargained, at least in some regards, fruitfully over alarge number of conditions, some of them minor and someapparently of major significance. I am convinced and Ifind that the record as a whole will not support theconclusion that Respondent failed to bargain in good faithprior to its announcement of the unilateral changes.ImpasseAs the District of Columbia Circuit Court stated inDallasGeneralDrivers,Warehousemen and Helpers,Local 745(EmpireTerminalWarehouseCo.),2"theproblem of deciding when further bargaining on an issue isfutile is often difficult for the bargainers and is necessarilyso for the Board."The court went on to say:Where good faith bargaining has not resolved a keyissue and where there are no definite plans for furtherefforts to break the deadlock,the Board is warranted.seeAmerican Ship BuildingCo. v. N.L.R.B.,380U.S. 300,.(1965),and perhaps sometimes evenrequired,cf.N.L.R.B. v. Intracostal Terminal, Inc.,2355 F.2d 842(C A D.C.) 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD286 F.2d 954 (5th Cir. 1961), to make a determinationthat an impasse existed.There is no fixed definition of an impasse ordeadlock which can be applied mechanically to allfactual situations which arise in the field of industrialbargaining. Nor is there a rigid formula for assessingso subtle an issue as the precise time when animpasse occurs: but the fact that the parties resumediscussions on issues other than wages after the dateof the wage cut is not incompatible with a finding thatan impasse on the wage issue had been reached bythat date.The Charging Party appeared both at the hearing andfrom the context of the negotiations to be contending thatbefore an employer can unilaterally change wages orworking conditions during negotiations an impasson allissues must be present. I do not believe that this is the law.InEmptre Storage,for instance, the Board S found that noimpasse existed as to some issues, some of which had notbeen touched upon in the bargaining but found that animpasse in discussion of wages did exist and that noviolation resulted from the employer's unilateral reductionof its wage rates therein after bargaining with the Union toan impasse on such a wage reduction.Accordingly, we need consider whether an impasseexists only in those issues in bargaining related to thechanges made by the Employer. These are (1) wages,(2) the appropriateness of including director-coordinatorsin the unit, (3) the use of prerecording, (4) interchangebetween categories and between media, and (5) theassignment of additional director-coordinators for livescreening on television.1.The Union in its first proposal of September 7, 1965,had requested wage increases in varying amounts between$5 50 and $10 for various categories of employees. TheEmployer maintained that it would not submit a wageproposal until late in the negotiations, and following thisprocedure, onNovember 29, the Respondent finallypresented a wage proposal (larger than the Union's, for themost part) of $7 for the first year and $7 for the secondyear of a 2-year contractThe Union offered to take the wage increase proposedby Respondent and the old contract as it stood and settleon that basis but the Employer declined, telling the Union"itsyour move." Admittedly, this was not simply anexhibition of largesse on the part of the Employer; itsposition was clearly enunciated that it wanted substantialchanges in the contract and was prepared to pay what itconsidered to be a reasonable price therefor. The $7-wageincreases were to be offset by more favorable terms on theother disputed items, particularly, the prerecording andthe interchange between categories and media. As a resultinmy opinion, to find an impasse in existence as to wagesrequires a finding that impasse existed as to the otherchanges requested by Respondent. Viewed separately, thewage offer had been accepted, and then withdrawn ormade conditional.2.The inclusion of the director-coordinators in the unitwas a substantial bone of contention between the partiesuntil after the unilateral changes had already been made.Respondent had originally made no offer as to director-coordinators, contending that they did not belong in theunit. It had submitted the issue to the Board by way of theunit clarification action and was awaiting the Board'sdetermination thereof.When the Regional Director'sdecision issued on October 13, 1965, the Union pressedRespondent to come forward with an offer.Respondent's reactionwas initially that director-coordinators could be mentioned in the contract but thatno duties and no wages would be spelled out for them. Thisof course, amounted, as the Union correctly put it, to noprovisions at all for the director-coordinators. Thereafter,in Respondent's November 29 resume of the then existingsituation, the Employer advised the Union that its positionand proposals with relation to the director-coordinatorswas contingent on Board action on their request for reviewof the Regional Director's decision.When review wasrequested is not disclosed by the recordUltimately, on December 6, after the promulgation oftheunilateralchanges.McClay,negotiatingforRespondent, advised the union negotiator that theEmployer would drop its insistence on the contingencyprovisionand bargain for director-coordinators withseparability in the event the final judgment on the UC wasto declare them supervisors. Assuming the validity of thedistinction apparently made and accepted by both partiesbetween contingent negotiating and negotiating with aseparability provision, it cannot be said that a good-faithimpasse was reached on December 4 as to the inclusion ofdirector-coordinators in the unit. Moreover, I cannot inferthat the Employer had ceased insisting on the exclusion ofdirector-coordinators from the unit by reason of itsinclusion of unilateral changes relating to them in itsnotice posted on December 4 The changes undertakenare equally consistent with a changed position by theEmployer that director-coordinators are in the unit and, onthe other hand, with the theretofore firm position by theEmployer that director-coordinators were not in the unitbut that it should have a right to assign director-coordinators to unit work if it was so disposed.3.In regard to prerecording, as of November 29, theEmployer's offer was to abolish all restrictions onprerecording insofar as FM broadcasting was concernedbut to consider some time limitation on AM and TVprerecordingTheexpiredcontractprovidedforprerecording at the Company's option for a period of notmore than 5 hours per medium per broadcast day. TheCompany's initialproposalprovidedforunlimitedprerecording on all media. The Union rejected anyproposed changes in the prerecording provision of theexpired contract. At some undisclosed time the Unionchanged its position to permit unlimited prerecording onFM if the Employer would "drop off" prerecording on AMand TV. This position was apparently reiterated throughthemediator on December 3, before the Employer'sannouncement of the unilateral changes. The Employerfound this unacceptable and contends that it actuallycould have worsened the Employer's position from thatprovided in the expired contract but it wasnot untilDecember 6, in a "package" offered the Union, that theEmployer informed the Union of the timelimiton AM andTV which it had indicated on November 29 it was willingto consider. On December 6, the Employer proposed thatthere would be no restriction on the use of prerecordedmaterial up to 70 hours per week each in AM and TV.Presumably the Employer in making this offer as part of apackage concluded that agreement had been reached onDecember3 to eliminate any limitationon prerecording inFM. Thereafter, in the negotiations that followed afterDecember 6. the Employer reduced its limitation on hours1 151 NLRB 1359 TAFT BROADCASTING CO.483of prerecording from 70 to 56 and later to 50 but receivedno dispositive agreement or disagreement from the Union.From the whole record I cannot conclude that animpasse existedon the prerecordingissue, if it were to beviewed separately. The parties had made proposals andcounterproposals back and forth and at the time of theunilateralchange the Employer had indicated itswillingness to change its position without indicating inwhat respect it was willing to change it. This is not asituationsuch as that inEmpire Terminalwhere the Boardfound that both parties had adamantly adopteda positionairl there was nothing further to be saiduntilone party orthl^other changeditsposition.Here, Respondent hadii ';icated it was changingitspositionand had not yetindicatedwhat change it was prepared to make.Accordingly, I find thatno impasseexistedas toprerecording at the timethe unilateralchange wasinstituted.4.Fromitsinitialproposal to the date when theunilateralchangeswereannounced,Respondent'spositionon interchangebetweenmedia was that itwould accept no restriction on the right to requireemployees to perform any necessary consistent dutieswhile on base or overtime. Respondent's original proposalcarefully excised from the contract any restrictions oninterchange between media or categories. The Union, fromthe beginning,maintainedthat such restrictions shouldcontinue.The Company's position in no way changed atany time during negotiations Although the November 24so-called duties proposal was purportedly changed, I cansee no real change in this regard between the effect of thelanguage in the November 24 proposal and the language inthe Employer's initial proposal. On the other hand, theUnion never adopted the Employer's proposal; on thecontraryat all timesthe Union sought special fees forartistsworking out of shift or out of category. In itsproposal of September 7, the Union proposes to delete thesectionof the contract providing for out-of-shift or out-of-category fees for staffartistsandreplace it with aprovision for making a local freelance rate applicable tosuch performances. This is not particularly helpful to meinasmuch as itappears that the Union proposed at alltimesto renegotiate the Local Freelance Code on whichthe local freelancerate isbased. Accordingly, whether theUnion'sposition amounted to an increasein the out-of-shift/out-of-categoryfeesoradecrease cannot beascertained. The fact, however, is that at all times theEmployer maintained its position that the restrictionsshould be abolished and at all times the Union maintaineditspositionthat the restrictions should be maintained. Ifind nothing in the record to indicate that at the time theunilateralchanges were announced, the Employer had anyreasontobelieve the Union would have changed itspositionor that the Employer had in any way indicated tothe Union that the Employer was prepared to change itsposition. Accordingly, I believe thatan impasseexisted asto interchange in categories and media on December 4.5.Finally,on the assignment of the director-coordinators,requiring that an additional director-coordinator be assigned when "live"material was beingtransmitted,I cannotfindan impasse, as I indicated aboveinmy discussion of the issue concerning the inclusion ofdirector-coordinators. At the time of the announcement ofthe changes, the Employerwas stillcontending thatdirector-coordinators were, at best, to be bargained aboutonly tentatively. There was no good-faithattemptto reachan agreement. On the contrary, the obviousintent was toavoid spending time in negotiating as to them until theBoard ruled on the Regional Director's decision that theywere to be included in the unit. I find that there was notreal exploration of the issue of whether the limitation onthe assignment of the director-coordinators was to beabolishedas the Employer's position demanded orretained as the Union's position demanded. In the absenceof a conscious exploration of the issue, I cannot see how itcan be said thatan impasse arose.Viewed as separate negotiatingissues,as I have above,the changes announced by the Employer on December 3,cannot be said all to have involved matters concerningwhich the parties had reachedan impasse.But I questionwhether they should appropriately be viewed separately asindividualissuesItappears to me that they moreappropriatelymay be viewed as a singleissue, i.e.,whether the Employer in exchange for the $7 across-the-board wageincreasesshould be permitted the freedom toassign its artistic personnelwithout regard to thecategories and media which had theretofore existed andwithout paying the additional fees required under theterms of the preexisting contract, and the freedom toprerecord additionalmaterial.Throughouttheprotractednegotiations,untilDecember 6, both parties continued to bargain on theseparate contract terms in which their demands wereexpressed, and because of the nature of the issue,advancement in any of the terms, or a change in any of theterms, resulted in lessening or increasing the pressure onthe otherterms.Thus, for instance, any expressedlimitation onprerecording with necessity would have animpact on the value of the wage increase offered.Similarly, any limitation on the free interchange of talentwould affect both the wage offer and, conceivably undersome circumstances, the prerecording terms. Thereduction in the use of director-coordinatorsin theirdirection and coordination duties would presumably befollowed by theiruse as announcers,or other types of on-camera talent or as stage managers which in its turn wouldhave an impact on the value of the wage offer as well as onthe interchangeability rules as between various categories.Both parties appear to have recognized during thenegotiation that these various items were interlocking butapparently each was unable to bring itself, or the other, tobargain on the package as a whole rather than on theindividual facets of the package as contained in the sundrycontractual changes under discussion. This led to whatappeared to be desultory bargaining, but was in factcautious exploration on both parts to determine the weakspots in their opponents, and I think both partiesrecognized this to be the case.The result was, or course, that the negotiations wereprolonged and must have appeared exasperatingly slow tothe participants. To speed up negotiations, each party tooksteps to "shake up" the other by various means. Thus theUnion gave notice that it was terminating the interimagreement effective December 4 and thereafter engagedin a discreet campaign of "saber rattling" to remind theEmployer that a strike could result. The Employeraccepting the saber rattling at face value, concluded thatthe unilateral imposition of some of the changes which ithad proposed would get the negotiations off balance.Respondent does not contend that the unilateral changeswere necessitated by economic considerations. Thedecision was purely tactical. Respondent then, followinghis implementation of the unilateral changes, presented apackage proposal and the Union "picked the goodies out ofthe package" without accepting the package as a whole.295-269 0-69-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo increase the pressure Respondent further implementedits unilateralchanges and the strike commenced.1 find no impasse in the central issue as I have defined itabove. There was room to move and the parties weremoving, albeit very slowly. No doubt at all times theparties were skirting an impasse, but I believe that neitherwas prepared to enter it. Accordingly, I find that, at leastin part, the subjects of the imposition of the changes, ofthe limitation of the assignment of director-coordinators,the inclusion in the unit of director-coordinators, and, thetime limitation on prerecording in the various media,viewing the issues separately, or, viewing them as facets ofa single issue, remained issues under negotiation, withoutan impasse having been reached.As the Supreme Court put it, inN L.R.B. v. Benne Ktitz,supra, "an employer's unilateral change in conditionsof employment under negotiation is ... a violation ofSection 8(a)(5) for it is a circumvention of the duty tonegotiate which frustrates the objectives of Section 8(a)(5)much as does a flat refusal."Relation of the Unilateral Changes to the Employer's PriorProposalThe third determining factor is whether the changesinstitutedwere consistentwithor greater than thosepreviously submitted to the Union. In resolving this factoritismy opinion that we must consider the changesannounced in the notice posted on December 4, ratherthan the assignments made pursuantthereto. Thenotice isthe "impact document" relied upon by the Employer tostir up the negotiations;having promulgated the unilateralchanges it is not determinative to what extent assignmentsweremade and actions were taken pursuant to thechangesThe first item in the notice, wages, was precisely thatproposed by the Employer. Obviously, therefore, thewagesmeet this test. The second item, requiringinterchangebetweenmediawithout limitation forannouncers,was again precisely within the Employer'sdemands up to the time the notice was posted. The thirdpresents a problem. It provides: "Use of prerecording maybe increased to a maximum 70 hours a week per media onAM and TV and without limit on FM." As I have pointedout above, the Employerin its resumeof negotiations ofNovember 29, stated its position as "drop restrictions onprerecording, willing to consider time limit on AM and TVbut not FM." The timelimitof 70 hours was apparently notmentioned by the Employer in negotiations until the actualterms of the notice were discussed with the Union after4 o'clockonDecember 4.Thereafter,thefirst"negotiation"withregardtheretotookplaceonDecember 6. The discussion on December 4 could not bedeemed a negotiation in my opinion. All parties whotestifiedconcerning it indicated that it amounted tonothing more than an exploration by the Union of theconsequences of the adoption of the unilateral changes.No offer assuch was putforward by the Employer. Nocounteroffer or any other type of negotiation appears tohavebeen institutedby the Union. The previouslimitationhad been 5 hours for each medium. The FM station wasindependently programmed for an average of 8 hours a dayand the Employer proposed apparently to prerecord all FMpresentations.The FM and TV prerecording was exactlydouble that previously afforded the employer and based asitwas on a weekly figure rather than on the daily figurepermitted greater flexibility in the use of the hours soproposed.The change is certainly substantial both inconsideration of the priorpracticeand in consideration ofthe last preceding offer which was unlimited prerecordingon all media(Ido not deem the language"willing toconsider time limit" as an offer, especially not in thecontext of the negotiations herein involved.)Ifind,therefore, that with respect to prerecording the test is notmet.With respect to the duties section of the change, thefirst three subparagraphs requiring announcers to donews, weather,and sports in shift,newsmen to do sports irshift,and director-coordinators to be assigned to 1, veprograms at the Company's discretion are well within,theCompany's last preceding offer. The fourth, "otherservices may be required out of category but in shift up to10 hours per artist per week"isambiguous. It wouldappearthatthissectionprovidescompleteinterchangeability among all unit employees,but for alimited timeweekly, andnot necessarily in unit work. Inthe light of the discussions that had taken place withregard to interchangeability with regard to work within theunit prior to the promulgation of the notice,the noticeseems to exceed the Company's last prior position.However, because of its ambiguity and because of theprobability that itsmeaning was explicated in thediscussion with Schnabel prior to the posting of the notice,I do not find that this change exceeds in scope the positiontaken by Respondent prior thereto.I find that at least insofar as prerecording is concerned,the unilateral changes, announced by the Employer onDecember 4, do not meet the requirement that thechanges instituted shall be no greater than thosepreviously submitted to the Union.Respondent appears to contend that ample opportunitywas given the Union to negotiate concerning the changesbetween the December 3 announcement and theDecember4postingand thereforeRespondent'sbargaining duty was met, I cannot so find in the context ofthe negotiations which had preceded the promulgation ofthe unilateral changes.Thereis a conflict in the testimonyastowhether on December 3, when Respondent'snegotiators informed the Union's negotiator that theywould institute unilateral changes, the Union's negotiator,Schnabel, asked what the changes were and was told byWillard that Respondent had not decided. Willard andMcClay testified that the Union did not ask about thechanges. I credit the testimony of Schnabel that he did. Ifind it improbable that, faced with the statement that theCompany would institute "some changes," he would nothave inquired what changes were in contemplation andI find further that inasmuch as the Company did not decidewhat changes were to be made until December 4 theanswer imputed to Attorney Willard is consistent with thefacts and probable under the circumstances.Thereafter, it was not until sometime after 4 p.m. onDecember 4 that a copy of the notice which set forth thechanges was furnished the Union's negotiators. At thattime, Schnable and McClay had a private conversationduring which Schnable asked what changes would be putinto effect that night Schnable told McClay that he didn'tthink he could keep his people at work in the face of thechanges and asked McClay to rescind them. McClayascertained what changes would be put into effect thatnight and informed Schnabel that there were four suchchanges. The two negotiators went over the impact of eachof the changes and Schnabel obviously came to theconclusion that the changes were of a nature that could beremedied by the payment of additional fees. The partieswent back into negotiation as groups with the Union TAFT BROADCASTING CO.485requesting the Employer not to initiate the changes andstating that none of the issues had been bargained to adeadlock and that some of them had not been bargained atall.The Employer pointed out to the Union that the timewas running out.4 In view of the circumstances as I haveset them forth above, I cannot find that the Union had anadequate opportunity to bargain about the imposition ofthe changes or about those matters which were not atimpasse during the short period between 4 and 5 o'clockon December 4, when they finally had knowledge whatchanges were in Respondent's contemplation.The Effect of the Unilateral ChangesWith the exception of the wage increase each of theunilateral changes instituted by the Employer were of sucha nature that they changed working conditions which theUnion was fighting hard to preserve. This is not like thesituation as inBradley 1Vashfountain Co.,89 NLRB 1662,where the union demanded a wage increase greater thanthe employer was prepared to make but the employergranted a wage increase greater than he had offered. Evenin that case the Board found a violation, which wassubsequently denied enforcement by the United StatesCourt of Appeals for the Seventh Circuit, 192 F.2d 144, onthe stated ground that the effect of the wage increasewould, if anything, enhance the union's prestige. Here,with the Union vigorously contending against the changes,the effect could only be a derogation of the Union'sposition and consequently an obstruction to the collective-bargaining process.5 InN.L.R.B. v. Benne Katz, supra,theSupreme Court stated:but the Board is authorized to order the cessation ofbehavior which is in effect a refusal to negotiate, orwhich directly obstructs or inhibits the actual processof discussion, or which reflects a cast of mind againstreaching agreement.I find that by its actions herein, Respondent obstructedand inhibited the process of discussion, although in thelightof all the circumstances I cannot find that theRespondent's action reflected a cast of mind againstreaching agreement.Accordingly, I conclude and find that the Respondent,by unilaterally changing the working conditions of itsemployees, at a time when it had a duty to bargain withtheircollective-bargaining representatives, in a unitappropriate for collective bargaining, failed and refused tobargain in violation of Section 8(a)(5) and (1) of the ActThe Nature of the StrikeThe complaint alleges, the answer denies, and theparties litigated and argued whether the strike, whichcommenced on December 10 was an unfair labor practicestrike, or an economic strike. Inasmuch as I have foundthat the Employer engaged in unfair labor practices in itsunilateralchanges in working conditions announcedDecember 4, it is necessary only to determine whether thestrike resulted therefrom, or merely followed them.Itisclear that the Union had been, as I earliercharacterized it, "rattling the saber" and that theEmployer was concerned whether a strike would ensue.The Union could have engaged in a strike at any time after5 p.m. on December 4, but that Schnabel agreed that hewould not undertake a strike without at least 24 hours'notice to the Employer, and such notice had not beengiven. I find no evidence that the Union was in factprepared to strike on that date, or on any certain date.When Schnabel was informed of the unilateral changesthat the Employer was putting into effect, he pleaded withthe Employer not to post the notice stating that it would behard to hold the men if they were infuriated by thechanges; the Employer nevertheless posted the notice. Astrike did not ensue. It was only after he was informed thatthe Employer was putting more changes into effect, thatSchnabel determined that a strike would be necessary. Hecalled the unit together, although this was not necessaryunder the circumstances that he had been given authorityto call a strike whenever he deemed it necessary. At themeeting he told the men that Respondent was effectuatingmore of the changes that it had promulgated. After adiscussion lasting some hour and a half the meeting brokeup with the consensus that a strike was necessary, andSchnabel gave Respondent 24 hours' notice that a strikewould commence.It is clear and I find that Respondent's promulgation ofthe changes in the working conditions and its successiveactions in effectuating them precipitated the strike.Whether there would have been a strike in the absence ofRespondent's unfair labor practices is questionable. Ibelieve that the Union was unwilling to commence a strikeat that time, but it was certainly contemplating strike as apossibility thereafter. Accordingly, I find that the strikewas in its inception, an unfair labor practice strike.Respondent contends that even if the strike wereviewed as having been caused by unfair labor practices, itwas converted thereafter into an economic strike by itsoffer, on January 15, of a strike settlement agreementproviding for an immediate termination of the strikeresumption of operations under the expired contract,subject to 24 hours' termination, revocation of theunilateral changes, with provision for 24 hours' notice ofany subsequent changes, suspension of any disciplinaryactions instituted by the Union during future negotiations,andimmediateresumptionofthenegotiations.Respondent relies on the decision inNelson B. Allen,149NLRB 229, in which case employees who struck becausetheemployer discriminatorily discharged them andrefused to negotiate with their newly selected union weredeemed unfair labor practice strikers. Upon the employerreinstating the discharged employees, and commencinggood-faith bargaining, the Trial Examiner, with Boardapproval, found that their status changed to that ofeconomic strikers, since the employer was by that timemeeting its statutory bargaining obligtion. I find theAllencase distinguishable. There the unfair labor practices hadceased by the reinstatement of the dischargees, and thesubsequent bargaining, and the Trial Examiner found as amatter of fact that the employees continued to strike only"Apparently both parties considered that 5 o'clock was adeadline before which time the Union would have to take somestep to avert the imposition of the changesWhat steps mighthave been effective in this regard are not explicated on the record5 I do not rely in so finding on the fact that the Employerentered into the unilateral change for the express purpose ofputting pressure on the Union in negotiations rather than forreasons of its own convenience or economics I am not unaware ofthe language of the United States Supreme Court inN L R B vBenneKatz,supra,speaking of its decisioninNLRB vInsurance Agents Union,361 U S 477 " .congress had not inSection 8(b)(3), the counterpart of Section 8(a)(5) empowered theBoard to pass judgment on the legitimacy of any particulareconomic weapon used in support of genuine negotiations " Inview of my findings above, I do not find it necessary to consider ordecide whether under all the circumstances this is a legitimateeconomic weapon used in support of genuine negotiations 486DECISIONSOF NATIONALLABOR RELATIONS BOARDfor economic motives. In the instant case, on the otherhand, Respondent's proposal to the Union amounted onlyto a proposal to cease its unfair labor practice; in effect itoffered to bargain on the terms under which it would do so.There is no evidence that Respondent ever informed theUnion that it had rescinded its unilateral changes, or that itwould not reinstitute them again 24 hours after the strikewas over, in accordance with the terms of its offer .6 1believe that the facts of the instant case are more akin tothose inD'Armigene, Inc.,148 NLRB 2, where the TrialExaminer found, with Board approval, that in the absenceof a complete cessation and full remedying of the unfairlabor practices which gave rise to the strike, its charactercontinued.Ifind that the strike was an unfair labor practicestrike in its inception, and continued to be an unfairlabor practice strike at least until the time of thehearing. Inasmuch as it appears that the strike hasbeen settled, and a contract may have been enteredinto between the parties, and no motion to amend thecomplaint to allege a violation of Section 8(a)(3) inregard to the reinstatement of the strikers has come tomy attention, I see no necessity to provide anyremedial provisions with regard to the character ofthe strike; if such exists it may be left to subsequentproceedings if such there be.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization within the meaning of theAct.2.All radio and television announcers, newscasters,sportscasters, floor managers, director-coordinators, andall other talent or artists employed by the Employer at itsfacilitiesinKansasCity,excludingnews director,assistantnews director, farm director, productionmanager, and all other employees and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.3.At all times material the Union has been theexclusive representative for the purposes of collectivebargaining, within the meaning of Section 9(a) of the Act,of all the employees in the aforesaid appropriate unit.4.By the unilateral imposition of changes in wages,hours, and working conditions on December 4, 1965, andby the implementation of such changes thereafter, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.5.By the aforesaid refusal to bargain with the Union,theRespondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedin Section 7 of the Act, thereby engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policies of the Act.The Board customarily holds that where an employereffectuates unlawful unilateral action, he must not bepermitted to retain the fruits of such unfair labor practicesand must be required to restore thestatus quo ante. JohnW. Bolton & Sons, Inc., 91NLRB 989;Herman SausageCo., Inc.,122 NLRB 168, enfd. 275 F.2d 229 (C.A. 5). Onthe other hand in fashioning a remedy here, accountshould be taken of the possibility that subsequent to thehearing the matters involved in the unilateral changeshave been settled through negotiations with the Union, therestoration order in this instance should be conditionedupon the desires of the employees in the unit as expressedthrough their collective-bargaining agent.Herman SausageCo., Inc., supra, Beacon Dy, ing and Finishing Co., Inc.,121 NLRB 953. Accordingly, the order will require that ifthe employees through their Union desire the restorationof thestatus quo antethis shall be done. It appears fromthe record that to the extent that the unilateral changeswere initiated they could be remedied by the payment ofmoney under the terms of the then existing Free LanceCode of Greater Kansas City or other terms or conditionsof the recently expired contract. I so recommend.[Recommended Order omitted from publication.]6The other cases cited by Respondent,relating tothe validityof offers of reinstatement to discmmmatees are distinguishable ontheir facts InCentral Illinois Public Service Company,139 NLRB1407, the unusual finding relating to rolling back the unilateralaction was called for by the peculiar facts of that case, as the TrialExaminer carefully pointed out; such facts are not here presentAtlasEngineWorks,Inc.andTeamsters,Chauffeurs,Warehousemen and HelpersLocal#20, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Cases 8-CA-3990,8-RC-6028, and 8-RM-428.March 20, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn September 14, 1966, Trial Examiner Ivar H.Peterson issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and163 NLRB No. 61